                Case 3:20-cv-05413-VC Document 36 Filed 02/24/21 Page 1 of 3




 1
      Todd M. Friedman, Esq. (216752)
      Adrian R. Bacon, Esq. (280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard Street, Suite 780
      Woodland Hills, CA 91367
 4    Telephone: (323) 306-4234
 5    Facsimile: (866) 633-0228
      tfriedman@toddflaw.com
 6    abacon@toddflaw.com
 7
     Attorneys for Plaintiff, TRACY THOMPSON and all others similarly situated
 8
                    IN THE UNITED STATES DISTRICT COURT
 9                FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     TRACY THOMPSON, individually,            Case No. 3:20-cv-05413-VC
     and on behalf of other members of
12
     the general public similarly situated,
                   Plaintiff,                 STIPULATION AND [PROPOSED]
13                                            ORDER TO EXTEND THE
14
           vs.                                BRIEFING SCHEDULE ON
     MAYVENN, INC.,                           DEFENDANT’S MOTION TO
15                                            DISMISS AS MODIFIED
16
                   Defendant.

17

18

19
           NOW COME the Plaintiff, TRACY THOMPSON, and the Defendant,
20

21   MAYVENN INC., by and through their respective undersigned counsel and hereby
22
     stipulate as follows:
23
           1.      WHEREAS, Plaintiff is one of hundreds of thousands of Texas citizens
24

25   who has been impacted by the severe cold weather, storms, and power outages. As
26

27
       STIPULATION AND [PROPOSED] ORDER TO EXTEND THE BRIEFING SCHEDULE ON DEFENDANT’S
28                                    MOTION TO DISMISS
                  Case 3:20-cv-05413-VC Document 36 Filed 02/24/21 Page 2 of 3




 1
     a result, Plaintiff has been without power for approximately one week.

 2           2.      WHEREAS, Plaintiff intends to file a First Amended Complaint in lieu
 3
     of responding to Defendant’s pending Motion to Dismiss.
 4

 5           3.      WHEREAS, due to the climate emergency currently happening in

 6   Texas, Plaintiff is not able to assist her attorneys in preparing her First Amended
 7
     Complaint in time to file the amended pleading by the current deadline February 26,
 8

 9   2021.

10           4.      WHEREAS, the parties previously stipulated three times to extend the
11
     time to respond to the original complaint and set a briefing schedule and hearing for
12

13   Mayvenn’s motion to dismiss.

14           5.      WHEREAS, the Court previously stated that no further extensions
15
     would be allowed, but Plaintiff submits that GOOD CAUSE now exists for
16

17   extending her time to file a First Amended Complaint, and for extending Mayvenn’s
18   time to respond to the First Amended Complaint, given the climate emergency in
19
     Texas.
20

21           THEREFORE, IT IS STIPULATED BY AND BETWEEN THE PARTIES,
22   through their counsel, that:
23
             6.      Plaintiff shall have fourteen (14) additional days to file her First
24

25   Amended Complaint, to no later than March 12, 2021.
26           7.      Mayvenn shall have fourteen (14) additional days beyond that provided
27
       STIPULATION AND [PROPOSED] ORDER TO EXTEND THE BRIEFING SCHEDULE ON DEFENDANT’S
28                                    MOTION TO DISMISS
Case 3:20-cv-05413-VC Document 36 Filed 02/24/21 Page 3 of 3
